DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-20 are pending. Amendment withdraws non-elected claims 13-20. 

Election/Restrictions
Applicant's election with traverse of Group I claims 1-12 drawn to Group I, claims 1-12 directed to an additively manufactured (AM) structure in the reply filed on June 23, 2022 is acknowledged.  The traversal is on the ground(s) that applicant believes that examining both the elected product and the nonelected process does not require a serious search burden.  This is not found persuasive because, as set forth in the requirement for restriction dated June 23, 2022, the elected product and the non-elected processes have separate classifications which shows that each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search. As this is almost a word-for-word reproduction of a valid ground for establishing search burden identified in MPEP 808.02, this reason alone is compliant with MPEP guidance on search burden. 
Applicant’s argument that any search and examination relating to the subject matter of the elected claims would necessarily result in a search and examination relating to the subject matter of the remainder of the claims is not persuasive because the elected claims are product claims, and the patentability of the recitation of “additively manufactured (AM) structure” is limited only by structure implied by additive manufacturing and is not limited by manipulation of additive manufacturing steps. See MPEP 2113(I); therefore, search for the elected product does not necessarily result in a search for the non-elected process of making. The fact that the non-elected process shares some structural limitations with the elected product does not necessitate that a search for the elected product would comprehensively search the particularly recited process limitations. For example, it is unlikely that a search for the structure of the elected product would result in art relevant to the gas flow conditions within the processing chamber of non-elected claim 20.
Applicant argues that the restriction requirement alleges the elected product and the non-elected process are claims with significant overlap in scope. It is not clear on which portion of the restriction requirement applicant bases this argument because the scope of the elected product claims is limited by structure alone, whereas the scope of the non-elected process claims is limited by manipulation of recited steps. The claimed product and process have significantly different scopes by virtue of their statutory categories of invention. Applicant is also reminded that the showing of distinctness in the restriction requirement established that the claim scope is, in fact different between the two inventions. 
Further, Applicant submits that the Restriction Requirement does not advance the goals of compact patent prosecution/examination, as it alleges that claims with significant overlap in scope cannot be searched without imparting a serious burden on the Office. As noted herein, Applicants submit that this argument is flawed. Prompt examination of all claims on the merits is respectfully requested. 
Applicant’s argument that the restriction requirement did not establish distinctness are not persuasive because the restriction requirement did establish distinctness. See the portion of page 2 of the restriction requirement pasted below:

    PNG
    media_image1.png
    359
    690
    media_image1.png
    Greyscale

Applicant’s reference to MPEP 707.07(g) to withdraw the restriction requirement on the grounds that such requirement constitutes piecemeal examination is not persuasive because it does not address the grounds of the restriction. 
The requirement is still deemed proper and is therefore made FINAL.
Non-elected claims are withdrawn in applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the opening having a shape and a first area and a mask positioned over the opening and having the shape of the opening, the mask having a second area that is larger than the first area. As the area of the opening is itself an attribute of the shape of that same opening, it is not clear how the mask can both have the shape of the opening yet have an area that is larger than the area of the opening. If “having the shape of the opening” is intended to encompass having a shape similar to the shape of the opening, it is not clear to what extent the shape of the mask must resemble the shape of the opening in order to considered similar to the shape of the opening. A requirement that the opening and mask be the same category of shape, such as elliptical or trapezoidal, does not equate to requiring the shapes be the same, because ellipses can have different aspect ratios, and therefore qualify s different shapes, yet still both be ellipses, and the broadest definition of a trapezoid is a quadrilateral comprising two parallel sides, which encompasses parallelograms, including rectangles.
The term “about the opening” in claim 1 is a relative term which renders the claim indefinite. The term “about the opening” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not clearly establish how the word “about” is intended to link the claimed overhang and opening, and considering the definitions of the word “about” encompass any thematic, approximate, or positional relationship, the broadest reasonable interpretation of “about the opening” cannot be determined.
Claims 2-9 are rejected under 35 USC 112(b) because they depend on claim 1.
Claim 9 recites the limitation "the other side of the opening" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 does not clearly introduce “the other side”, and a single “other side” is not an inherent property of a shape, for example, a hexagonal opening would have six sides, and a circular opening would not clearly have any sides. 
Claim 11 recites the limitation "the other side of the opening" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 does not clearly introduce “the other side”, and a single “other side” is not an inherent property of a shape, for example, a hexagonal opening would have six sides, and a circular opening would not clearly have any sides.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by El Naga (US 20190337056) cited in the IDS dated March 21, 2022.
Regarding claim 1, El Naga discloses an additively manufactured structure (Figs. 1A-C, [0001], [0036]). El Naga discloses an object including a body (additively manufactured part 104 Figs. 1A-C, [0040]) including an opening in an exterior surface thereof (powder hole region 106 Figs. 1A-C [0040]). As the opening disclosed by El Naga [0040] exists in three-dimensional space, the opening disclosed by El Naga must have some shape and some first area at the exterior surface of the body (Figs. 1A-C). El Naga discloses a mask positioned over the opening (co-printed cap 102, 105 Figs. 1a, 1C [0040], [0044]). El Naga discloses that the mask closes the opening [0040] which requires the mask have the shape of the opening to some extent. Note the above rejection under 35 USC 112(b) regarding the mask having the shape of the opening. El Naga shows that the mask extends beyond the opening (Figs. 1A, 1C), thereby showing that the mask has a second area that is larger than the first area and that the mask overhangs the exterior surface of the body in the area surrounding the opening (Figs. 1A, 1C). El Naga discloses a plurality of support ligaments (lower hourglass-shaped structures Fig. 1A, [0040]; very small interface Fig. 1C [0044]). El Naga shows that support ligaments are coupled to the mask and to the exterior surface of the body at a location adjacent to the opening (Figs. 1A, 1C). As the ligaments shown by El Naga are solidified components contacting both the mask and the exterior surface (Figs. 1A, 1C, [0038-40]) the ligament portions shown by El Naga are structurally capable of supporting at least a portion of the mask.
Regarding claim 2, El Naga discloses the plurality of support ligaments are breakable to remove the mask therefrom [0042-44].
Regarding claim 3, El Naga shows embodiments in which additional overhang support elements are coupled to the overhang and the exterior surface of the body (flash projections 206 and 208 Figs. 2A and 2B, [0045-46]). El Naga discloses that the additional support portions are capable of supporting the overhang to some extent (flash projections and can be used to form a friction weld between the AM plug and the surfaces [0046]); therefore, the support portions disclosed by El Naga [0045-46] would be structurally capable of supporting the overhang to some extent during additive manufacture.
Regarding claim 6, El Naga shows an embodiment in which  the mask includes an underside spaced from the exterior surface of the body and over the opening; see the portion of Fig. 3A focusing on the particular underside which meets the underside limitations of claim 6: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In showing a portion of the mask extending below the underside and into the opening, Fig. 3A of El Naga shows a skirt extending from the underside toward the opening. The skirt shown by El Naga has a lower end (312) defining a skirt spacing from the exterior surface of the body. Applicant should note that as worded, claim 6 does not require the recited lower end be located over the opening.
Regarding claim 8, El Naga shows that at least one support ligament includes a narrowed portion along a length of the at least one of the plurality of support ligaments (narrowing in Fig. 1A, interface 110 in Fig. 1C, [0044]) the narrowed portion having a smaller lateral, cross-sectional dimension than the rest of the at least one of the plurality of support ligaments (Figs. 1A, 1C). As the structure of a removal link is a narrowed portion along a ligament, the narrowed portions shown by El Naga meet the presently claimed removal link structure.
Regarding claim 9, El Naga shows that the plurality of support ligaments includes at least one support ligament on one side of the opening, and at least one support ligament on an opposing side of the opening, when sides of an opening are construed as one of two boundaries of the opening in a cross-sectional depiction of the opening (Figs. 1A, 1C). Note the above rejections under 35 USC 112(b) regarding “the other side”.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Coskun (US 20180281006) cited in the IDS dated March 21, 2022.
Regarding claim 1, Coskun discloses a structure (airfoil pressure side with two masking devices Fig. 4, [0010]). Coskun discloses an object including a body (pressure side 104 [0020], Fig. 4) including an opening (cooling hole 118 Fig. 4 [0020], [0030]) in an exterior surface thereof (cooling holes along surfaces of the component [0020], external surfaces [0021]). As the opening disclosed by Coskun (Fig. 4, [0020-21]) exists in three-dimensional space, the opening disclosed by Coskun (Fig. 4, [0020-21]) must have some shape and some first area at the exterior surface of the body (Figs. 4-5). Coskun discloses a mask (masking device 300 Fig. 4, [0024]) positioned over the opening (Fig. 4, [0030]). Coskun discloses embodiments in which the masking portion overshadows the opening completely [0023], [0030] the masking portion thereby having the shape of the opening. Coskun discloses that the mask has a second area that is larger than the first area so as to overhang the exterior surface of the body about the opening to some extent (head portion 302 that shadows over edges of the cooling holes in which they are inserted [0030], Fig. 4). Coskun discloses a plurality of support ligaments (first and second legs, 316 and 318 [0031], [0034], Fig. 4) each support ligament coupled to the mask and to the exterior surface of the body at a location adjacent to the opening (Fig. 4). Coskun discloses that the ligaments support a portion of the mask (securing masking device in cooling hole [0034]).
Coskun discloses the masking portion is an additively manufactured structure [0035]. Coskun is silent on the process of manufacturing the body; however, the limitation, “[a]n additively manufactured (AM) structure” is a product by process limitation. The patentability of a product-by-process claim limitation is limited by the structure implied by the process steps, not by manipulation of the recited steps; “[i]f the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113(I)). Considering Coskun discloses that the material of the body is the same as the material of the masking device [0034], and Coskun discloses producing the masking device by additive manufacturing [0035], the structure disclosed by Coskun (airfoil pressure side with two masking devices Fig. 4, [0010]) would meet the structure implied by the broadest reasonable interpretation of an additively manufactured structure.
Alternatively, if the structure disclosed by Coskun (airfoil pressure side with two masking devices Fig. 4, [0010]) fails to directly meet a structure implied by the broadest reasonable interpretation of an additively manufactured structure, an additively manufacture body component would have been obvious in view of Coskun. Coskun discloses making the masking device of the same material as the body [0034], and Coskun disclosed making the masking device through additive manufacturing. It would have been obvious for one of ordinary skill in the art to produce the body disclosed by Coskun (airfoil pressure side with two masking devices Fig. 4, [0010]) by an additively manufacturing process which Coskun discloses for producing the masking device [0035] because in disclosing that both body and masking device are made from the same material [0034], Coskun suggests that the same processes may be applied to produce both body and masking portions of the structure, and one such process to make the masking portion is by additive manufacturing [0035].
Regarding claim 3, Coskun discloses an overhang support element coupled to the overhang and the exterior surface of the body (lower surface 312 of masking device [0025], [0031], [0039]). Coskun discloses that the lower portion supports an overhang portion of the mask to some extent (retaining portion extends from a lower surface of the head portion [0005], [0031]); therefore, the lower portion is structurally capable of supporting the overhang during additive manufacture. Figs. 3 and 4 show lower portion 312 as a distinct component of the masking device 300.
Regarding claim 4, Coskun discloses a member extending from the mask (tab 322 Fig. 3, [0032]). Coskun discloses that the extending member positions the masking portion [0032] and that the same system removes the  masking portion [0033]; therefore, the extending member (tab 322 Figs 3, 4) is structurally capable of functioning as a detaching member.
Regarding claim 5, Coskun shows that the opening (cooling holes 118 in Fig. 1) and the mask (Figs. 3, 7-9) are elliptical in shape. A circular shape is a species of the genus defined by an elliptical shape.
Regarding claim 9, Coskun shows that the plurality of support ligaments includes at least one support ligament on one side of the opening (316 Fig. 4), and at least one support ligament an opposing side of the opening (318 Fig. 4), when sides of an opening are construed as one of two boundaries of the opening in a cross-sectional depiction of the opening (Figs. 1A, 1C). Note the above rejections under 35 USC 112(b) regarding “the other side”.

Claim Rejections - 35 USC § 103
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Naga (US 20190337056) as applied to claims 1 and 6 above.
Regarding claim 5, in one embodiment El Naga shows openings that are elliptical in shape (holes 606 Fig. 6A [0055]). It would have been obvious for one of ordinary skill in the art to form the mask portion disclosed by El Naga ([0040-44], Fig. 1A, 1C) to have an elliptical shape because El Naga discloses the mask closes the opening [0040] and forming the mask to have the shape of the opening would close the opening. A circular shape is a species of an elliptical shape.
Regarding claim 7, El Naga discloses that the dimensions of the skirt portion conform to the dimensions of the opening [0051]. Absent evidence that the presently claimed spacing would result in a difference of performance from that disclosed by El Naga [0050-51], one of ordinary skill in the art would have regarded the presently claimed skirt spacing as an obvious change of size/scale from that disclosed by El Naga (Figs. 3A, 3B [0050-51]).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Naga (US 20190337056) in view of Coskun (US 20180281006).
Regarding claims 10 and 12, El Naga discloses an additively manufactured object (Figs. 1A-C, [0001], [0036]). El Naga discloses an object including a body (additively manufactured part 104 Figs. 1A-C, [0040]) including an opening in an exterior surface thereof (powder hole region 106 Figs. 1A-C [0040]). As the opening disclosed by El Naga [0040] exists in three-dimensional space, the opening disclosed by El Naga must have some shape and some first area at the exterior surface of the body (Figs. 1A-C). El Naga discloses a plurality of support ligaments extending from the exterior surface of the body (lower hourglass-shaped structures Fig. 1A, [0040]; very small interface Fig. 1C [0044]).
El Naga discloses that during production, the object comprises a mask [0040], [0044] which is configured to be removed during production of the part [0042-44]. El Naga suggests using the mask to shield powder trapped in the opening from media and liquids in post-processing operations [0041].
Coskun teaches an object (airfoil pressure side with two masking devices Fig. 4, [0010]). Coskun teaches an object including a body (pressure side 104 [0020], Fig. 4) including an opening (cooling hole 118 Fig. 1, Fig. 4 [0020], [0030]) in an exterior surface thereof (cooling holes along surfaces of the component [0020], external surfaces [0021]). Coskun teaches a mask (masking device 300 Fig. 4, [0024]) positioned over the opening (Fig. 4, [0030]). Coskun teaches embodiments in which the masking portion overshadows the opening completely [0023], [0030]. Coskun teaches a plurality of support ligaments (first and second legs, 316 and 318 [0031], [0034], Fig. 4) each support ligament coupled to the mask and the exterior surface of the body at a location adjacent to the opening (Fig. 4) to support a portion of the mask (securing masking device in cooling hole [0034]). Coskun teaches that the mask functions to shield the opening from a spray coating ([0031], [0040], Fig. 5), and teaches removing the mask following the coating ([0027], [0040], Fig. 6).
Both El Naga and Coskun teach substantially similar objects which provide a mask component covering an opening, the mask coupled to the object by ligaments adjacent to the opening. Both El Naga and Coskun further teach that the mask can function as a shield to protect the opening from some medium. Both El Naga [0042-44], and Coskun ([0027], [0040], Fig. 6) teach removing the masking portion.
Given the similarities of both the masked opening structure of both El Naga and Coskun and the similar shielding function taught by both El Naga and Coskun, it would have been obvious for one of ordinary skill in the art to coat the masked object disclosed by El Naga ([0040-44], Figs. 1A, 1C), and considering both El Naga and Coskun teach the mask shields the opening, the result of applying a coating to an assembly of the object disclosed by El Naga would predictably shield the opening from coating material.
Considering both El Naga [0042-44], and Coskun ([0027], [0040], Fig. 6) teach removing the masking portion, it would have been obvious for one of ordinary skill in the art to remove the masked portion in the process disclosed by El Naga in view of Coskun as applied above. El Naga teaches mask removal is easiest at thin wall portions [0043], and El Naga discloses that ligaments comprise hourglass-shaped structures on respective sides (Fig. 1A, [0041]). In view of El Naga’s teachings of removal at thin wall portions [0043], it would have been obvious for one of ordinary skill in the art to remove the mask portion from the object disclosed by El Naga in view of Coskun as applied above at the thinnest point of the hourglass-shaped ligaments disclosed by El Naga (Fig. 1A). Such removal would necessarily leave the base of the hourglass-shaped ligaments as residuals. Fig. 6 of Coskun shows that the coating covers the area external to the masking structure; therefore, the residual ligaments would be partially surrounded to some extent by coating meeting the limitation that each ligament element remaining in the object at least partially surrounded by the coating. In embodiment of El Naga herein applied (Fig. 1A, [0040]), the base portions of the ligaments in contact with the object have a greater thickness than the thin portion by which the mask is removed; therefore, some outer portion of any ligament element at the exterior surface of the coating would have a smaller width than some inner portion of each ligament element within the coating, thereby meeting the additional limitations recited in claim 12. 
Regarding claim 11, El Naga shows that the plurality of support ligaments includes at least one support ligament on one side of the opening, and at least one support ligament an opposing side of the opening, when sides of an opening are construed as one of two boundaries of the opening in a cross-sectional depiction of the opening (Figs. 1A, 1C). Note the above rejections under 35 USC 112(b) regarding “the other side”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738          
                                                                                                                                                                                  /ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736